DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                           LEAH M. NELSON,
                              Appellant,

                                     v.

                      KENNETH ALAN NELSON, II,
                             Appellee.

                               No. 4D18-3660

                               [March 5, 2020]

  Appeal and cross appeal from the Circuit Court for the Nineteenth
Judicial Circuit, Indian River County; Robert L. Pegg, Judge; L.T. Case No.
312016DR000138.

  Dave Krupski of Dave Krupski, Esq., PLLC, Ponte Vedra Beach, for
appellant.

   Amy D. Shield and Roger Levine of Shield & Levine, P.A., Boca Raton,
and Bradley W. Rossway of Rossway Swan Tierney Barry Lacey & Oliver,
P.L., Vero Beach, for appellee.

PER CURIAM.

   Affirmed.

GROSS, MAY and DAMOORGIAN, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.